Cite as 2015 Ark. 217

                   SUPREME COURT OF ARKANSAS
                                        No.   CV-15-255

                                                   Opinion Delivered May   14, 2015

EDMOND McCLINTON                                   PRO SE PETITION FOR WRIT OF
                             PETITIONER            MANDAMUS
                                                   [LINCOLN COUNTY CIRCUIT
V.                                                 COURT, NO. 40CV-14-67]


JODI RAINES DENNIS, CIRCUIT
JUDGE                                              PETITION DISMISSED.
                     RESPONDENT


                                         PER CURIAM


       On April 2, 2015, Edmond McClinton filed a petition for writ of mandamus in this court.

The petition pertains to a pro se petition for writ of habeas corpus filed by McClinton in the

Lincoln County Circuit Court on October 1, 2014. McClinton does not allege that the

respondent, the Honorable Jodi Raines Dennis, Circuit Judge, has not acted in a timely manner

on the habeas petition. Rather, he argues that the petition for writ of habeas corpus was

meritorious and asks that this court release him from custody on the grounds raised in the

habeas petition.

       Judge Dennis timely filed a response to the mandamus petition to which was appended

a copy of her order entered January 20, 2015, dismissing the habeas petition. As the habeas

petition was acted on approximately two months before the instant mandamus action was filed

here and the order indicates that a copy of the order was provided to McClinton, it appears that

McClinton is seeking to have this court grant the relief that the circuit court declined to grant
                                     Cite as 2015 Ark. 217

in its order.

        The purpose of a writ of mandamus in a civil or a criminal case is to enforce an

established right or to enforce the performance of a duty. Parker v. Crow, 2010 Ark. 371, 368
S.W.3d 902. Mandamus will not lie to grant a writ of habeas corpus, and the proper means of

seeking review of the denial of a habeas petition is by appeal. See In re Review of Habeas Corpus

Proceedings, 313 Ark. 168, 169, 852 S.W.2d 791, 791 (1993) (per curiam). A mandamus action in

this court is not a substitute for an appeal from a habeas order. Gran v. Hale, 294 Ark. 563, 745
S.W.2d 129 (1988). Accordingly, if McClinton desired to challenge the order entered by the

circuit court in this matter, his remedy was to file a timely notice of appeal and proceed to

perfect an appeal to this court in accordance with the prevailing rules of procedure. This court

will not issue a writ of mandamus where the petitioner had the adequate remedy of seeking

review by appeal. Burney v. Hargraves, 264 Ark. 680, 573 S.W.3d 912 (1978).

        A writ of mandamus is issued by this court only to compel an official or judge to take

some action. Stanley v. Ligon, 374 Ark. 6, 9, 285 S.W.3d 649, 652 (2008). Mandamus cannot be

used to correct a decision already made. Id. Because McClinton is seeking relief outside the

scope of a mandamus proceeding, the petition for writ of mandamus is dismissed.

        Petition dismissed.




                                               2